  8:19-cv-00530-JFB-MDN Doc # 64 Filed: 12/10/20 Page 1 of 1 - Page ID # 275




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DAVID J. PALADINO, et al.,

                     Plaintiffs,                                8:19CV530

       vs.
                                                                 ORDER
CHUBB CUSTOM INSURANCE
COMPANY,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation to Dismiss with

Prejudice (Filing No. 63) of this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs.


      Dated this 10th day of December, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
